Citation Nr: 0946512	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
service-connected right thumb proximal phalanx fracture.

2.  Entitlement to a compensable initial evaluation for 
service-connected right first toe hallux rigidus.

3.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss disability.

4. Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to January 
2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions.  In a March 2007 rating 
decision, the Columbia, South Carolina RO granted service 
connection for a right thumb disability and a right first toe 
disability and assigned noncompensable evaluations, 
respectively, effective January 16, 2006.  In a June 2007 
rating decision, the Montgomery, Alabama RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective January 16, 2006.  In a February 2008 rating 
decision, the Lincoln, Nebraska RO granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
January 2, 2008.  The same rating decision granted service 
connection for bilateral hearing loss disability, and 
assigned a noncompensable evaluation, effective January 2, 
2008.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the Veteran's 
right thumb proximal phalanx fracture is manifested by pain, 
decreased range of motion, and decreased strength.

2.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the Veteran has 
right first toe hallux rigidus, without resection of the 
metatarsal head, that is not productive of severe impairment 
and does not equate to amputation of the right first toe.

3.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the Veteran has 
demonstrated Level I hearing in the right and left ear.

4.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

5.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the Veteran's 
PTSD has been manifested by irritability, anger, nightmares, 
hypervigilence, and impaired sleep, with Global Assessment of 
Functioning (GAF) scores of between 60-65, reflective of no 
more than mild to moderate symptomatology, productive of 
occupational impairment comparable to no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no 
higher, for right thumb proximal phalanx fracture have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2009); Deluca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial compensable rating for right 
first toe hallux rigidus is not met. 38 U.S.C.A. §§ 1155, 
5107(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Code 5280 (2009).

3.  The criteria for an initial compensable evaluation for 
bilateral ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).

4.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).

5.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

Because the March 2007, June 2007, and February 2008 rating 
decisions granted service connection for the disabilities at 
issue, such claims are now substantiated.  As such, the 
Veteran's filing of a notice of disagreement as to the 
initial ratings assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignments here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because a May 2008 letter, as well as February 2008 and May 
2008 Statements of the Case set forth the relevant diagnostic 
codes (DC) for the disabilities at issue, and included a 
description of the rating formulas under those diagnostic 
codes.  Thus, the appellant has been informed of what was 
needed to achieve a higher schedular rating.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher evaluation for his service-
connected right hand, right foot, tinnitus, hearing loss, and 
PTSD disabilities.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in June 2006, 
September 2007, February 2008, and March 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, 
because the examiners elicited substantial information 
regarding the Veteran's medical history and symptoms and 
completed objective examinations of him which provided 
information relevant to the Diagnostic Codes rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
pertinent to the issues, and the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5015 
(2009).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2009).

A 20 percent rating is warranted for limitation of motion of 
the thumb of the major or minor hand with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted for limitation of motion of the 
thumb of the major or minor hand with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
noncompensable rating is warranted for limitation of motion 
of the thumb of the major or minor hand with a gap of less 
than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2009).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability 
is to be evaluated as unfavorable ankylosis, if both the MP 
and the PIP joints of a digit are anklyosed; or if only the 
MP or the PIP joint is ankylosed and there is a gap of more 
than two inches (5.1cm) between the fingertips and the 
proximal transverse crease of the palm (palm crease), with 
fingers flexed to the extent possible.  Whereas, a disability 
is to be evaluated as favorable ankylosis, if only the MP or 
the PIP joint is ankylosed, and there is a gap of two inches 
(5.1cm) or less between the fingertips and the palm crease. 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

1.  Right Thumb

The Veteran asserts that a higher evaluation is warranted for 
his service-connected right thumb proximal phalanx fracture.  
At the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
January 16, 2006. 

The Veteran's right thumb fracture, which is currently 
assigned a noncompensable evaluation, is rated by analogy to 
benign new growths of the bones under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5015-5228.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2009).  

 The Rating Schedule provides that benign new growths of the 
bones is to be rated on the basis of limitation of motion of 
the affected parts, similar to degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5015 (2009).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  A 10 percent 
rating is applicable for each major joint affected by 
limitation of motion when the limitation is noncompensable 
under the appropriate diagnostic code.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  It 
is noted, however, that ratings under Diagnostic Code 5003 
based solely upon X-ray findings with an absence of 
limitation of motion are inapplicable for Diagnostic Code 
5015.  Id.

Under Diagnostic Code 5228, limitation of motion of the thumb 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a noncompensable rating.  Limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 10 percent 
rating.

Other pertinent rating criteria include Diagnostic Code 5224, 
38 C.F.R. § 4.71a, for ankylosis of the thumb, which provides 
a 10 percent rating when there is favorable ankylosis and a 
20 percent rating when there is unfavorable ankylosis.  The 
Note to Code 5224 provides that it should be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function.

Under Diagnostic Code 5152, amputation of the thumb at the 
distal joint or through the distal phalanx warrants a minimum 
20 percent rating.

In reviewing the evidence of record, the Board finds that the 
Veteran is entitled to 10 percent evaluation for his service-
connected right thumb disability.  In this regard, on VA 
examination in June 2006, the Veteran, who is right-handed, 
reported that he did not have pain on a daily basis, but if 
he did repetitive physical labor, such as using a hammer for 
two to three hours, he would develop 4 out of 5 pain in his 
thumb.  No other flare ups were associated with this.  The 
Veteran reported that if he rested his thumb for a couple of 
hours it would improve and that he took Ibuprofen when his 
thumb caused him discomfort, which would give him some 
partial relief.  On physical examination, the examiner 
reported that there was a palpable callous formation at the 
base of the proximal phalanx of the right thumb that was 
minimally tender to palpation.  There was no other deformity 
of the thumb. The examiner reported the following ranges of 
motion for the Veteran's right thumb: MCP joint flexion from 
0 to 60 degrees, with pain at 60 degrees; IP joint flexion 
from 0 to 90 degrees, without pain.  Following repetitive 
use, there was no further loss of motion due to pain, 
weakness, fatigue or incoordination.

On VA examination in March 2008, the Veteran reported that he 
had a decrease in right hand strength and dexterity and that 
he experienced pain, limited motion, weakness, and stiffness 
in his right thumb.   He specifically complained of 
experiencing daily pain and stiffness and daily lack of grip.  
Aggravating factors included holding the grocery cart while 
shopping, picking up his son, strategically putting his boots 
on to get dressed, dishes, and cold and wet, rainy weather.  
Alleviating factors included hydrocodone and Naprosyn.  He 
further indicated that when he worked as carpenter from 
August 2007 to January 2008, he had severe pain and could not 
keep up his pace.   He also stated that at home he could no 
longer hold a shovel to scoop the sidewalk, had difficulty 
with dishes and holding the items and scrubbing, vacuuming, 
preparing food, trying to cut vegetables, holding the handle 
bar for the motor of his lawnmower and pushing at the same 
time, getting dressed with his pants with buttons his belt, 
and shoes, driving a car, doing push ups, and throwing a 
football or baseball.

On physical examination, the examiner reported that there was 
no amputation, ankylosis, or deformity of one or more digits.  
The examiner reported that there was not a gap between the 
Veteran's thumb pad and tips of fingers on attempted 
opposition of thumb to fingers.   The examiner also indicated 
that there was not a gap between the finger and proximal 
transverse crease of hand on maximal flexion of the fingers.  
The examiner also indicated that the Veteran had decreased 
strength and dexterity for pushing, pulling, twisting, 
probing, writing, touching, and expression and that upon 
flexion, extension, and adduction testing, the Veteran had 
pain and 4/5 strength when compared to the opposite left 
thumb of 5/5 for resistance.  The examiner also reported that 
the Veteran had pain at the base of his thumb in the MCP area 
and had difficulty and pain when attempting to have his thumb 
reach his 5th digit repetitively on exam.  

In weighing the clinical evidence of record, the Board finds 
that the Veteran's symptoms do not explicitly meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
5228.  Nevertheless, considering functional loss due to pain, 
decreased range of motion, and decreased strength, the Board 
concludes that the findings on VA examination in June 2006 
and March 2008 more nearly approximate the criteria for a 10 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999). 

As the Veteran's right thumb disability is not equivalent to 
amputation of the distal joint (or through distal phalanx), 
unfavorable ankylosis, or limitation of motion with a more 
than 2-inch gap between thumb and fingers in opposing the 
fingers, the criteria for a higher rating, or 20 percent, 
have not been met. 38 C.F.R. § 4.71a, Diagnostic Codes 5152, 
5224, 5228.

Therefore, the Board finds that throughout the rating period 
on appeal, a 10 percent evaluation, and no higher, is 
warranted for the Veteran's right thumb proximal phalanx 
fracture.
2.  Right First Toe

The Veteran asserts that a higher evaluation is warranted for 
his service-connected right first toe hallux rigidus.  At the 
outset, the Board observes that service connection for the 
disability at issue has been established effective from 
January 16, 2006. 

The Veteran's right first toe hallux rigidus is currently 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5281, which pertains to severe, unilateral, 
hallux rigidus.  Under such code, severe unilateral hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 states that such a rating is not for 
combination with ratings for claw foot.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a maximum 
rating of 10 percent evaluation is warranted for unilateral 
hallux valgus when operated with resection of the metatarsal 
head or when severe, if equivalent to amputation of the great 
toe.  

However, the evidence of record does not demonstrate that the 
Veteran had resection of the metatarsal head of his right big 
toe.  Therefore, the Board finds that an initial compensable 
evaluation is not warranted for the Veteran's right big toe 
disability under Diagnostic Code 5280.  

The Board has also considered whether any other Diagnostic 
Codes are applicable.  On VA examination in June 2006, the 
examiner reported that there was no evidence of flat feet, 
there no painful motion, edema, weakness, instability, or 
tenderness on examination, and there was no evidence of 
abnormal weight bearing.  The examiner also reported that the 
Veteran had normal alignment of his Achilles tendon with 
weight bearing and with non-weight bearing.  Therefore, 
because the clinical evidence of record does not demonstrate 
that the Veteran has flatfoot, weak foot, claw foot, Morton's 
disease, hallux rigidus, hammer toe, or malunion or nonunion 
of the tarsal or metatarsal bones, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
under Diagnostic Code 5276 (acquired flat feet), 5277 
(bilateral weak foot), 5279 (unilateral or bilateral anterior 
metatarsalgia), 5282 (hammer toe). 

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his right big toe 
disability, he is not a licensed medical practitioner and is 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the medical 
findings on physical examination are of greater probative 
value than the Veteran's statements regarding the severity of 
his disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's right first toe 
symptomatology more nearly approximates the criteria for the 
currently assigned 10 percent evaluation and that a staged 
rating is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for the Veteran's service-connected right first toe 
disability at any time during the rating period on appeal, 
and the claim must be denied.

3.  Bilateral Hearing Loss

The Veteran asserts that a higher evaluation is warranted for 
his service-connected bilateral hearing loss disability.  At 
the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
January 2, 2008.

The Veteran's bilateral hearing loss disability is currently 
assigned a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).
Under, such criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).

In addition, 38 C.F.R. § 4.86 (2009) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the Veteran underwent 
VA audiometric examination in February 2008.  The relevant 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
30
40
LEFT

20
25
40
40

Speech audiometry revealed speech recognition ability of 94 
percent in both the right ear and left ear. 

In reviewing the clinical evidence of record, the Board finds 
that the February 2008 audiological findings fail to 
demonstrate that a compensable evaluation is warranted for 
the Veteran's service-connected bilateral hearing loss 
disability.  In this regard, under the criteria set forth in 
the 38 C.F.R. § 4.85 of the Rating Schedule, the results of 
this audiometric evaluation reveals that the Veteran had 
Level I hearing for the right ear and left ear.  In applying 
these findings to Table VII of the Rating Schedule, the Board 
finds that a noncompensable evaluation (0 percent) is 
warranted. 

Consideration has also been given to an increased evaluation 
under the provisions of 38 C.F.R. § 4.86(a) and/or (b) 
(2009).  As stated above, an exceptional pattern of hearing 
impairment exists when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  However, because the puretone thresholds as 
found on the February 2008 VA examination does not meet the 
above referenced requirements, the Board concludes that such 
findings do not represent an exceptional pattern of hearing 
impairment as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) and/or (b) (2008).

Thus, although the Veteran asserts that his hearing loss has 
increased in severity, he is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the medical findings on audiological evaluation 
are of greater probative value than the Veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's bilateral hearing loss 
disability symptomatology more nearly approximate the 
criteria for a noncompensable evaluation and that a staged 
rating is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability at any time 
during the rating period on appeal, and the claim must be 
denied.



4.  Tinnitus

The Veteran asserts that a higher evaluation is warranted for 
his service-connected tinnitus.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from January 2, 2008. 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head. 38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2009). As such, the 
Veteran's service-connected tinnitus disability has already 
been assigned the maximum schedular rating available under 
Diagnostic Code 6260.

The Veteran has not alleged, nor has there been clinical 
demonstration, that the service-connected tinnitus presents 
such an exceptional or unusual disability picture so as to 
warrant a rating on an extraschedular basis.  The evidence 
does not reflect that the disability at issue causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, a referral of this claim for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2008) is not warranted. See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for tinnitus.

5.  PTSD

The Veteran asserts that a higher evaluation is warranted for 
his service-connected PTSD.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from January 16, 2006. 

Such disability is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Under such 
Diagnostic Code, a 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The record establishes that the Veteran's mental health has 
been evaluated on numerous occasions, including on VA 
examinations, between 2006 and 2008. During this time 
examiners described the Veteran's personal hygiene as good, 
clean, neatly groomed, and appropriately dressed.  Examiners 
also reported that the Veteran was oriented to time, person, 
and place, understood the outcome of behavior and that he had 
a problem, had good insight, relevant thought content, 
logical and goal-directed thought processes, relevant, 
spontaneous, clear speech, normal remote and immediate 
memory, and good impulse control.  Examiners also reported 
that the Veteran denied experiencing suicidal or homicidal 
thoughts, hallucinations, delusions, panic attacks, 
obsessive/ritualistic behavior, episodes of violence and no 
history of suicide attempts or violence or assaultiveness. 

However, during this time, examiners reported that the 
Veteran had a restricted, flat, and or/ variable affect and 
was observably hypervigilant.  Examiners also indicated that 
the Veteran experienced symptoms of re-experiencing, 
avoidance, and hyperavoidance.  The Veteran also indicated 
that he experienced sleep impairment, nightmares, intrusive 
thoughts, mild recent memory impairment, mild inattention, 
flashbacks, irritability, anger, difficulty adjusting to 
civilian life and dealing with every day life, had difficulty 
becoming intimate with his life and relating to others, had 
difficulty being in crowds, sits close to the door when in a 
closed room, has to keep his house organized and clean, and 
is easily startled and jumpy.  The Veteran has also reported 
that he experiences hypervigilence.  

With respect to occupational functioning, the evidence of 
record does not demonstrate that his PTSD has made it 
difficult for him to hold a job.  Indeed, on VA examination 
in June 2006, the Veteran reported that he was not working 
and that he was currently in school and caring for his child 
and it was his thumb injury that had impacted his ability to 
work in construction.  The examiner from such examination 
also reported that the Veteran's PTSD symptoms did not result 
in deficiencies in work.  However, the examiner did report 
that the Veteran had difficulty returning to work in the 
medical field.  Further, although   On VA examination in 
September 2007, the Veteran reported that he worked full-time 
as a manger at a home improvement center.  The examiner from 
such examination reported that the Veteran was not totally 
occupationally impaired due to PTSD signs and symptoms and 
that such signs and symptoms did not result in deficiencies 
in work or reduced reliability and productivity.  However, 
the examiner did report that the Veteran had intermittent 
periods of inability to perform occupational duties and had 
associated decrease in work efficiency.   VA outpatient 
treatment records dated in 2008 show that the Veteran was 
returning to college to complete his college degree 

With respect to social functioning, the Board acknowledges 
that the Veteran has reported that he had little social 
contact.  However, the record demonstrates that he is married 
and has two young children and that he partook in family 
activities and would go out into the yard with his son and 
play with his dogs.  He also indicated that he saw he parents 
about one to two times per month when they came to visit or 
when he and his family went to visit them.  He also indicated 
that he had five sisters and two brothers.  The record also 
demonstrates that he Veteran had a friend, M. D., who he was 
not able to see often due to having a family.
Based on these clinical findings, the Board finds that the 
Veteran's overall disability picture, as evidenced by the 
clinical findings outlined above, the September 2007 VA 
examiner's finding that the Veteran had mild, moderate PTSD, 
and the Veteran's documented GAF scores of 60- 65 (which 
demonstrates mild to moderate symptomology), is most 
reflective of the currently assigned 30 percent rating.  The 
Board notes that the Veteran's current disability does not 
warrant an evaluation greater than 30 percent as it does not 
more nearly approximate the criteria required under 
Diagnostic Code 9411 for the next higher, 50 percent 
evaluation.

In this regard, the above referenced evidence does not 
demonstrate that the Veteran's affect is consistently 
flattened or that his speech was circumlocutory or 
stereotyped or that he experiences difficulty in 
understanding complex commands or has impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  Also, the evidence 
does not demonstrate that the Veteran displays impaired 
judgment or impaired abstract thinking or experiences panic 
attacks or that his PTSD consistently reduces his reliability 
and productivity with respect to occupational and social 
impairment.

With regard to social or occupational impairment, the record 
demonstrates that the Veteran is working full time and has 
attended college.  The record also shows that he is capable 
of maintaining effective social relationships.  Indeed, he 
has reported that he is married, has two children and is 
close to his family, with whom he spends time, and has at 
least two close friends, and numerous social acquaintances.

Therefore, in light of the clinical findings of record, the 
Board concludes that any   social and occupational impairment 
that the Veteran experiences is contemplated in the currently 
assigned 30 percent evaluation.  Accordingly, because the 
Veteran's disability picture does not more closely 
approximate the criteria for a higher initial evaluation at 
any time during the rating period on appeal, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for service-connected right thumb proximal phalanx 
fracture is granted, subject to the applicable law governing 
the award of monetary benefits.

Entitlement to a compensable initial evaluation for service-
connected right first toe hallux rigidus is denied.

Entitlement to a compensable initial evaluation for bilateral 
hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


